        Case 1:19-cv-00830-JPC-SLC Document 93 Filed 02/03/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FIDEL DE JESUS et al.,                                                 :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   19-CV-830 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
OYSHI TABLE CORP. et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of Defendants’ motion for partial summary judgment and

accompanying materials, Dkts. 76-79, Plaintiffs’ memorandum of law in opposition to Defendants’

motion and accompanying materials, Dkts. 80-89, and Defendants’ reply memorandum, Dkt. 90.

It is hereby ORDERED that the Court will hear oral argument on the motion for partial summary

judgment on February 8, 2021 at 11:00 a.m. The Court will conduct the oral argument by telephone.

At the scheduled time, counsel for all parties should call (866) 434-5269, access code 9176261.

        Counsel for all parties specifically should be prepared to address the following issues:

        1.    Whether Jose Juan Garcia’s payroll records for the following weeks, or any others,

             show a genuine dispute of material fact as to whether he was paid minimum wage or

             overtime in 2015, 2016, or 2017: May 22, 2015; June 19, 2015; October 9, 2015; April

             8, 2016; June 30, 2017; and August 18, 2017. Dkt. 78-3.

        2. Whether Cirino Morales’s payroll records for the following week, or any others, show

             a genuine dispute of material fact as to whether he was paid the minimum wage or

             overtime in 2017: June 30, 2017. Dkt. 78-1.

        3. Whether Alfonso Mendez’s payroll records for the following week, or any others, show
     Case 1:19-cv-00830-JPC-SLC Document 93 Filed 02/03/21 Page 2 of 2


         a genuine dispute of material fact as to whether he was paid spread of hours in 2014:

         November 21, 2014. Dkt. 78-7.

      4. Whether Alfonso Mendez’s statement that he spent approximately $100 per month on

         vehicle maintenance and repair creates a genuine issue of material fact as to whether he

         was paid minimum wage or overtime in 2019 and 2020. Dkt. 86 ¶ 7.

      SO ORDERED.

Dated: February 3, 2021                           __________________________________
       New York, New York                                  JOHN P. CRONAN
                                                         United States District Judge




                                              2
